Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 12/09/2021.  
The argument to the objection of claims 16-18, 20-28, 30, 32, 33 and 35 is persuasive, thus the objection to the above claims have been withdrawn.
The applicant has canceled claims 1-15 in the previous office action.
Claims 16-36 are pending and have been examined.
Allowable Subject Matter
Claims 16-36 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of surge arrestors; a group of neutral buses, wherein each surge arrestor is connected between an associated neutral bus of the group and ground”.
In re to claim 30, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a neutral bus coupled to the first converter, wherein each surge arrestor is connected between the neutral bus of the group and ground”.
In re to claim 33, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first converter coupled to a first pole of the bipolar direct current power transmission system; a second converter coupled to a second pole of the bipolar direct current power transmission system”.

In re to claims 17-29, claims 17-29 depend from claim 16, thus are also allowed for the same reasons provided above.     
In re to claim 30, claims 31 and 32 depend from claim 30, thus are also allowed for the same reasons provided above.  
In re to claim 33, claims 34-36 depend from claim 33, thus are also allowed for the same reasons provided above.     
      	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art US 2018/0166881 A1 (Harish et al.) listed on the form 892 and not
specifically relied upon is considered related to applicant’s disclosure to further show the general state of the art. The prior art cited relate to a DC grid power supply system.  However, there is no teaching or fairly suggestion of a plurality of surge arrestors; a group of neutral buses, wherein each surge arrestor is connected between an associated neutral bus of the group and ground.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839